Citation Nr: 0517419	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  04-05 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for a variously diagnosed 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1974 to January 1977.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a November 2002 
rating decision by the Oakland Regional Office (RO) of the 
Department of Veterans Affairs (VA). 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that pertinent medical records remain outstanding.  
Treatment records from the Community Hospital of the Monterey 
Peninsula dated from June 1998 to July 2000 referred to 
earlier treatment for the claimed disorder from Dr. ML (in 
the late 1970's), from the Recovery Center (in 1986), from 
Dr. Berlin (in 1991), from the Meadows (in 1997), from the 
Beacon House (date undetermined), and from the Garden 
Pavilion (date undetermined).  In July 2002, Dr. ML indicated 
that he treated the veteran in the late 1970's for treatment 
of a mood disorder and pathological gambling, but indicated 
that he did not have treatment records available at the time 
of the request.  As records of the cited treatment have not 
been associated with the claims file, and may have bearing on 
the veteran's claim, they must be secured, if available.  
Furthermore, DE, a former military chaplain has indicated 
that in the mid 1980's the veteran took disability leave from 
a job in the insurance industry for psychological reasons.  
Treatment records associated with such disability leave may 
also contain relevant information, and should be secured.  

The earliest dated record in the claims file from the Palo 
Alto VAMC is from July 2002; however, treatment notes from 
the Community Hospital of the Monterey Peninsula refer to 
earlier treatment at the Palo Alto VA Medical Center (VAMC), 
(including treatment from VA facilities in Marina and Menlo 
Park, and the New Horizon's Program).  As VA treatment 
records are constructively of record (and also may have 
bearing on the claim), they must be secured.  

The record does show that for a period of time in 2002 the 
veteran was incarcerated.  Presumably, processing for 
admission for incarceration included some sort of 
psychological or psychiatric evaluation, and it may very well 
be (in light of the previous history of psychiatric symptoms) 
that he was seen for psychiatric complaints in prison or 
underwent psychiatric/psychological evaluation on discharge 
from prison.  Records of prison psychiatric 
treatment/evaluations may include psychiatric evidence that 
has bearing on the veteran's claim, that remains outstanding, 
and that must be secured.  

The veteran claims that his psychiatric disorder was 
manifested in service; that it has progressed since service; 
and that his current psychiatric disability is related to 
service, and should be service connected.  Although the his 
service medical records do not reflect that he had a 
psychiatric disorder in service, Chaplain DE (who worked in 
the Chaplain's Office in the military hospital during the 
veteran's active service) indicated that as long as he has 
known him the veteran has been moody, distant, withdrawn, and 
has slept more than normal.  Also, as postservice records 
reflect at least some postservice continuity of psychiatric 
complaints and treatment, there is a suggestion that the 
veteran's current psychiatric disorder may be related to 
events in service.  Therefore, a VA examination is indicated.   

Accordingly, the claim is remanded for the following:

1.  The veteran should be asked to 
identify all VA and non-VA providers 
who have treated or evaluated him for 
psychiatric disability since service.  
The RO should obtain complete records 
(those not already secured) of such 
treatment from all sources identified.  
Specifically included among the records 
secured should be any records of 
psychiatric evaluations or treatment 
afforded the veteran from Dr. ML, the 
Recovery Center, Dr. Berlin, the 
Meadows, the Beacon House, the Garden 
Pavilion, the Palo Alto VAMC (including 
facilities in Marina and Manila Park), 
the New Horizon's Program, and the 
facility where the veteran was 
incarcerated.  

2.  The RO should then arrange for the 
veteran to be examined by a 
psychiatrist to ascertain the nature 
and likely etiology of his psychiatric 
disability(ies).  His claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should specifically opine 
whether it is at least likely as not 
that any current psychiatric disorder 
had its onset in or is otherwise 
related to the veteran's military 
service.  The examiner should explain 
the rationale for any opinion given.   

3.  The RO should then readjudicate the 
claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


